                                       Case 2:19-cv-00103-TC Document 1 Filed 02/14/19 Page 1 of 1
JS44 (Rev. 11/15)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
                                                                                                                       ORSON H GYGI COMPANY INCORPORATED, A Utah Corporation,
    Pamela Whitney                                                                                                     and WALLACE N. GYGI, As trustee of an unidentified trust, John
                                                                                                                       Does I - X, XYZ Corporations and/or Limited L
       (b) County of Residence of First Listed Plaintiff             _U_t_a_h_C_o_u_n_t_,_y______                       County of Residence of First Listed Defendant Salt Lake County
                                    (EXCHPTIN US. PLAINTIFF CASES)                                                                                                       (IN US. PLAINTIFF CASES ON!,Y)
                                                                                                                            NOTE:             IN LAND CONDEMNATION CASES, USE THE LOCA TJON OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.


       ( C)    Attorne1s (Firm Name, Address, and Tel'!]Jhone Number)                                                         Attorneys (If Known)
    Matthew B. crane, Ford & Crane PLLC, 6605 S. Redwood Rd., Suite
    101, Salt Lake City, UT 84123. (801) 331-8668


    II. BASIS OF JURISDICTION (Place an                      "X"inOneBoxOnlyJ                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                                                  "X"" in One Boxfi1rPlaintiff
                                                                                                                   (For Diversity Cases Only)                                                                              and One Box for Defendant)
    0 I    U.S. Government               ~3     Federal Question                                                                                              PTF          DEF                                                             PTF       DEF
              Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State                                    ~ I           0        I        Incorporated or Principal Place               0    4   ~4
                                                                                                                                                                                                of Business In This State

    0 2    U.S. Government               0 4    Diversity                                            Citizen of Another State                                 O 2           0     2           Incorporated and Principal Place              0    5   0 5
              Defendant                           (Indicate Citizenship of Parties m Item Ill)                                                                                                   of Business In Another State

                                                                                                     Citizen or Subject of a                                  0 3           0     3           Foreign Nation                                0    6   0 6
                                                                                                       Forei n Coun


I
    IV NATURE OF SUIT (Place an
                CONTRACT··
                                                  "X" in One Box Only)
                                                      .     "···~·..·s        '   ''                                                                l·"J;;l'V'"\':                                    ..                         0                            I

    0 I I 0 Insurance                PERSONAL INJURY                  PERSONAL INJURY                0 625 Drug Related Seizure                                      0 422 Appeal 28 USC 158                               0 375 False Claims Act
 0 120 Marine                      0 310 Airplane                0 365 Personal Injury -                                of Property 21             use 881           0 423 Withdrawal                                      0 376 Qui Tam (31 USC
 0 130 Miller Act                  0 315 Airplane Product                Product Liability           0 690 Other                                                                28   use 157                                       3729(a))
 0 140 Negotiable Instrument              Liability              0 367 Health Care/                                                                                                                                        0   400 State Reapportionment
 0 150 Recovery of Overpayment 0 320 Assault, Libel &                    Pharmaceutical                                                                                                        "V   ·11'11···.i·t~   ...   0   410 Antitrust
        & Enforcement of Judgment         Slander                        Personal Injury                                                                             0 820 Copyrights                                      0   430 Banks and Banking
 0 151 Medicare Act                0 330 Federal Employers'              Product Liability                                                                           0 830 Patent                                          0   450 Commerce
 0 152 Recovery of Defaulted              Liability              0 368 Asbestos Personal                                                                             0 840 Trademark                                       0   460 Deportation
        Student Loans              0 340 Marine                           Injury Product                                                                                                                                   0   470 Racketeer Influenced and
                                                                                                                                   {'f •caza•IJO                                     /il\,i
        (Excludes Veterans)        0 345 Marine Product                   Liability                       '"' ~,.;,,   ',;,.:'(>                    '·                                                                             Corrupt Organizations
  0 153 Recovery of Overpayment           Liability                 PERSONAL PROPERTY                0 710 Fair Labor Standards                                      0    861   HIA (I 395ff)                              0   480 Consumer Credit
        of Veteran's Benefits      0 350 Motor Vehicle           0 370 Other Fraud                                 Act                                               0    862   Black Lung (923)                           0   490 Cable/Sat TV
  0 160 Stockholders' Suits        0 355 Motor Vehicle           0 371 Truth in Lending               0       720 Labor/Management                                   0    863   DIWC/DIWW (405(g))                         0   850 Securities/Commodities/
  0 190 Other Contract                   Product Liability       0 380 Other Personal                              Relations                                         0    864   SSID Title XVI                                     Exchange
  0 195 Contract Product Liability 0 360 Other Personal                  Property Damage              0       740 Railway Labor Act                                  0    865   RSI (405(g))                               0   890 Other Statutory Actions
  0 196 Franchise                        Injury                  0 385 Property Damage                0       751 Family and Medical                                                                                       0   891 Agricultural Acts
                                   0 362 Personal Injury -               Product Liability                         Leave Act                                                                                               0   893 Environmental Matters
                                         Medical Maloractice                                          0       790 Other Labor Litigation                                                                                   0   895 Freedom oflnformation
I       REAL PROPERTY                  CIVIL RIGHTS               p             'PETl'f'IONS          0       791 Employee Retirement                                                    ··• rAX·surrs                             Act
  0 210 Land Condemnation          0 440 Other Civil Rights           Habeas Corpus:                              Income Security Act                                0 870 Taxes (U.S. Plaintiff                           0   896 Arbitration
  0 220 Foreclosure                0 441 Voting                  0 463 Alien Detainee                                                                                      or Defendant)                                   0   899 Administrative Procedure
  0 230 Rent Lease & Ejectment     0 442 Employment              0 510 Motions to Vacate                                                                             0 871 IRS-Third Party                                         Act/Review or Appeal of
  0 240 Torts to Land              0 443 Housing/                        Sentence                                                                                          26 USC 7609                                             Agency Decision
  0 245 Tort Product Liability           Accommodations          0 530 General                                                                                                                                             0   950 Constitutionality of
  0 290 All Other Real Property    0 445 Amer. w/Disabilities - 0 535 Death Penalty                         .. ·lMMIGRATl"'~                               "·'· ·                                                                  State Statutes
                                         Employment                   Other:                          0 462 Naturalization Application
                                   ~446 Amer. w/Disabilities - 0 540 Mandamus & Other                 0 465 Other Immigration
                                         Other                   0 550 Civil Rights                                     Actions
                                   0 448 Education               0 555 Prison Condition
                                                                 0 560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement

    V. 0 RIG IN         (Place an "X" in One Box Only)
    i:'( 1 Original           0 2 Removed from              0    3    Remanded from              0 4 Reinstated or                          0 5 Transferred from                              0 6 Multidistrict
              Proceeding          State Court                         Appellate Court                Reopened                                   Another District                                  Litigation
                                                                                                                                                     (<peci/Y)
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. 12188
    VI. CAUSE OF ACTION 1 - B - r i - e f - d - e s - c r - i p - t i o _ n _ o _ f c - a u - s - e : - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                              Violations of Americans with Disabilities Act in Places of Public Accommodation
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                   DEMAND$                                                                CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                  75,000.00                                                     JURY DEMAND:         0 Yes      ~No
    VIII. RELATED CASE(S)
                           (See mstroction.11):
          IF ANY                                JUDGE                                                                                                                     DOCKET NUMBER
    DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
    02/14/2019                                                           Isl Matthew B. Crane
    FOR OFFICE USE ONLY                                                                                                                                   Case: 2:19-cv-00103
       RECEIPT#                     AMOUNT                                     APPL YING IFP
                                                                                                                                                          Assigned To : Campbell, Tena
                                                                                                                                                          Assign. Date: 2/14/2019
                                                                                                                                                          Description: Whitney v. Orsson H
                                                                                                                                                          Gygi Company, et al
